                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                            DISCOVERY ORDER

                                   8                    Plaintiffs,                         Case No. 19-cv-03770-WHO (TSH)
                                   9             v.                                         ECF Nos. 351, 352
                                  10     BGI GENOMICS CO., LTD, et al.,                     Case No. 20-cv-01465-WHO (TSH)
                                  11                    Defendants.                         ECF Nos. 363, 365
                                  12
Northern District of California
 United States District Court




                                  13          Illumina requests that the Court conduct an in camera review of three categories of

                                  14   documents it contends Defendants have improperly clawed back, redacted, or withheld.

                                  15   Defendants oppose the request, but if the Court is inclined to perform an in camera review, they

                                  16   request review of numerous documents that Illumina withheld, saying that Illumina’s privilege log

                                  17   contains the same defects that Illumina contends exist in their privilege log. The Court treats these

                                  18   requests as motions to compel because each side is trying to get documents that it doesn’t have by

                                  19   challenging the adequacy of the other side’s privilege logs. Accordingly, with the March 26, 2021

                                  20   close of fact discovery in these actions, Civil Local Rule 37-3 made April 2, 2021 the last day to

                                  21   move to compel. Thus, these motions are untimely unless they are merely supplemental briefing

                                  22   on a discovery dispute that was raised by April 2.

                                  23          Illumina has a persuasive argument that its motion is. On March 31, 2021 the parties filed

                                  24   a joint discovery letter brief (20-1465 ECF No. 314, 19-3770 ECF No. 312), in which Illumina

                                  25   sought several forms of relief. It asked the Court to order Defendants to produce a privilege log,

                                  26   asserting that they had not yet produced a log for their unproduced and clawed back documents.

                                  27   Illumina explained that absent a log, it had no way to evaluate Defendants’ privilege assertions,

                                  28   and it also had no idea how many documents Defendants had withheld. Illumina also stated that
                                   1   for the clawed back documents, “many” included questionable clams of privilege. Illumina stated

                                   2   that Defendants as of that date had clawed back 159 documents on 18 separate occasions and that

                                   3   their pattern of behavior surrounding their clawbacks raised substantial questions. Illumina argued

                                   4   that on multiple occasions Defendants clawed back documents that on their face did not appear to

                                   5   be privileged. Illumina’s letter also requested in camera review of six specific examples.

                                   6          At the April 7, 2021 hearing the Court stated:

                                   7                  My tentative thought is to tell the parties to exchange their privilege
                                                      logs and then file a joint discovery letter brief following up on the
                                   8                  March 31st letter, if there remains a dispute as to that. Now, fact
                                                      discovery has closed, and the deadline to move to compel has passed.
                                   9                  So I would be basically carrying forward the existing dispute that was
                                                      filed on time and just seeing if the privilege log resolves it or if I need
                                  10                  to do an in-camera review.
                                  11          And the Court’s discovery order at 20-1465 ECF No. 333 stated:

                                  12                  The parties filed a joint discovery letter brief in which Illumina moved
Northern District of California
 United States District Court




                                                      to compel on certain issues concerning attorney-client and work-
                                  13                  product privilege. As discussed at the hearing, the parties are still
                                                      negotiating on these issues, and those negotiations may narrow the
                                  14                  dispute. Accordingly, the Court orders Defendants to serve a
                                                      privilege log for the six documents for which Illumina sought in
                                  15                  camera review by April 14, 2021. The parties shall exchange their
                                                      remaining privilege logs by April 21, 2021. No later than May 5,
                                  16                  2021 the parties may file one or more joint discovery letter briefs
                                                      concerning privilege issues that were timely raised under Civil Local
                                  17                  Rule 37-3.
                                  18          The Court agrees with Illumina that its current request for in camera review comes within

                                  19   the scope of its March 31 letter brief. Illumina made clear that it was broadly taking issue with

                                  20   Defendants’ privilege assertions, that it thought many of the clawbacks were improper, and that

                                  21   the request for a privilege log was a necessary first step to evaluate all of Defendants’ claims of

                                  22   privilege. The Court does not agree with Defendants that the privilege issues that were timely

                                  23   raised were limited to the six specific documents for which Illumina sought in camera review in

                                  24   the March 31 letter. That ignores the remainder of the letter, which was broadly directed at all of

                                  25   Defendants’ claims of privilege, many of which were impossible evaluate without a privilege log.

                                  26   The Court’s treats Illumina’s May 5 letter brief requesting in camera review as a supplemental

                                  27   brief on a dispute that was timely raised.

                                  28          By contrast, the Court does not see how Defendants’ request for in camera review could

                                                                                          2
                                   1   even possibly be considered timely. They filed nothing by the deadline to move to compel

                                   2   challenging Illumina’s claims of privilege, and certainly nothing that broadly took issue with their

                                   3   opponent’s claims of privilege. There is nothing symmetrical or fair about letting one side miss a

                                   4   deadline that the other side complied with. Besides, even if we imagine that the deadline to move

                                   5   to compel in Civil Local Rule 37-3 was tolled on privilege issues until the parties exchanged

                                   6   privilege logs on April 21, 2021, Defendants’ May 5, 2021 letter brief was still untimely.1

                                   7   Accordingly, the Court denies Defendants’ request for in camera review, 20-1465 ECF No. 363 &

                                   8   19-3770 ECF No. 352.

                                   9            As to Illumina’s motion, in order to determine if a privilege log substantiates a claim of

                                  10   privilege, the Court must review the privilege log entry for a particular document. Illumina’s

                                  11   motion lists the documents it wants the Court to review in exhibits 1 and 2, but the privilege log

                                  12   entries are in exhibits 3, 4, 6, 7 and 8, and exhibit 6 alone is more than 260 pages long. This
Northern District of California
 United States District Court




                                  13   makes the comparison laborious. The Court orders Illumina to refile exhibits 3, 4, 6, 7 and 8, with

                                  14   each of the challenged entries highlighted, with each attorney’s name highlighted (if there are

                                  15   any), with an additional column identifying the group each challenged entry is in (business

                                  16   documents, design around and technical documents), and omitting every page in which there is no

                                  17   challenged entry. Log entries no longer at issue because of exhibit 16 shall be omitted. Illumina

                                  18   shall file these revised exhibits within seven days.

                                  19            IT IS SO ORDERED.

                                  20

                                  21   Dated:

                                  22
                                                                                                      THOMAS S. HIXSON
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27   1
                                         The Court’s discovery order set a May 5 deadline to brief “privilege issues that were timely
                                  28   raised under Civil Local Rule 37-3,” 20-1465 ECF No. 333, not to raise new issues, which is what
                                       Defendants did.
                                                                                       3
